Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 11/13/20 have been fully considered but they are not persuasive. The arguments presented do not differ significantly from the arguments previously presented.  
Applicant points out “first and foremost” that claim 79 does not contain the limitation “in an amount sufficient” however the claim does require that the organism pathway comprising “forming” enzymes and so it is unclear that the lack of “in a sufficient amount” in the claim changes the actual constructi9on of the claim. It would not seem that applicant intends to claim a microorganism that cannot actually produce the claim designated product but applicant should make clear if that is their intention- in doing so, applicant would raise issues under 112(b) and 101 (utility).
Applicant points to paragraph {0078] of the instant specification to demonstrate possession, however the paragraph merely maps theoretically how the introduction of a
Enzyme would work but not how it was actually done or even the clear identification of the enzymes in question. Further applicant argues from [0082] that “generally” a metabolic pathway could be created as claimed.  Applicant further argues that microorganisms are known that can produce 1,3-butanediol but applicant has not shown possession of the enzymes per se or the necessary nucleic acid construct to introduce the claim required activity exogenously.
	Applicant points to the disclosures of WO 2012/177619 & 2003/046159 as support for applicant’s possession of the instant invention.  It should be noted that .


Claims 1, 3,11, 13  & 79 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The instant specification recites multiple examples of individual enzymes which are indicated as being able to be transformed into a microbial organism, including the instant species (3R)-hydroxybutyl (3R)-hydroxybutyrate ester forming enzyme. The specification recites that the path to create the desired product, (3R)-hydroxybutyl (3R)-hydroxybutyrate, is known. "Synthesis of steriogenic mixtures of 3-hydroxybutyl 3-hydroxybutyrate has been previously shown. Because the (3R,3'R) isomer is the most 

Applicant has argued that any amount of production of the instant enzyme is a "sufficient amount" if the final product is being produced, but the specification lacks any guidance for transforming the instant enzyme into a microorganism with the other enzymes of the pathway and obtaining the desired product. Prior art which is contemporaneous and very recently published also indicates that the production of the final product is desired and theoretically possible for the skilled artisan but there are no examples of any microorganism which produces the final pathway product, as claimed in claim 1, and which has the instant enzyme transformed into the microbe.

Robertson et al., US 2012/0064611 Al, a contemporaneous reference, discloses "In addition to the general routes disclosed in WO 2004/108740, various synthetic 

Again, in more recent art, Veech et al. (US 2018/0195096 Al) disclose that "In other embodiments, the (R)-3-hydroxybutyrate derivatives disclosed herein can be produced, or intermediates to the derivatives can be produced, by microorganisms. For example, in one embodiment poly-(R)-3-hydroxybutyric acid is used as a starting material for producing compounds according to Formulas 1 and 2. The genes responsible for producing poly-(R)-3-hydroxybutyric acid have been cloned and expressed, and this material can be produced in several different microorganisms under 

Budin et al. ((2018) Bioorganic Chemistry 80: 560-564) also disclose that ketone bodies produce the product of the instant invention and that the ketone bodies are in the liver. They disclose that "Our synthetic approach towards (R)-3-hydroxybutyryl-(R)-3-hydroxybutyrate and its (S,S) enantiomer is based on having both halves of the ester and both stereocenters originate from racemic (3-butyrolactone. It was previously reported that immobilized Candida antarctica lipase B (CAL-B) can enantioselectively trans-esterify racemic pbutyrolactone with methanol to give (S)-methyl-3-hydroxybutyrate and (R)-p-butyrolactone with quantitative conversion and > 99% ee 

Although the skill of the artisan practicing this invention is very high, there must be some guidance or exemplification or discussion of prior art to specifically set forth how the instant invention is to be accomplished. There is no teaching of which microbe is envisioned as hosting all of the enzymes of the pathway to produce the instant product. The prior art discusses that there are some steps which have been unsuccessful due to elements which would preclude adding the enzymes to a live microbe for production purposes, Veech et al. state "Both the enzymatic and non-enzymatic methods for preparing (R)-3-hydroxybutyrate derivatives disclosed herein can be performed in supercritical carbon dioxide. However, supercritical carbon dioxide has a pH of between about 4 and about 5. This acidic pH can denature some proteins, thereby abrogating their catalytic activity. Thus, in one aspect of the method for making (R)-3-hydroxybutyrate derivatives, stabilized lipases, such as crosslinked enzyme crystal (CLEC) lipases are used." [0079] It is not clear from applicant's disclosure or from the prior art available to the skilled artisan how an enzyme in the pathway could be stabilized by crosslinking and also be functional in a live microbe.

The examples of the instant specification are recitations of various prior art in which single enzymes are used to accomplish various transformations. The prior art, including examples which are recently published, teaches that various enzymes are known and transformation of each of them into a microbe is known to the skilled artisan. The prior art suggests that transformation of a microbe with the entire pathway to produce the instant product is desirable to those of skill in the art. But, there is no provision for an entire pathway being transformed into any microbe. There is no guidance or exemplification or disclosures from the prior art where the pathway has been successfully added to any microbe, especially where the addition of a single enzyme, such as (3R)-hydroxybutyl (3R)-hydroxybutyrate ester forming enzyme, would provide a sufficient amount of product to allow the final product of the pathway to be produced. It is not clear from the examples or the disclosure or the information available to the skilled artisan that the entire pathway of enzymes would be able to be transformed into a microbe and function as a whole such that the correct product would be produced.

It is not clear how a single enzyme transformed into a microbe would either substitute or add to the pathway enzymes to effect the production of the desired product. Therefore, it is not apparent that the applicant had possession of the invention, as claimed, at the time of filing.
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657